Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This office action is in response to communication filed 01/22/21. 

Response to Amendment
	The examiner acknowledges the amendment of claims 1,29,31,35, and 37.
Response to Arguments
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The system of Chand in view of Bridgelall is relied upon for teaching a system of receiving a request for locating an item and reference of Vuori is relied upon for receiving a request for locating an accessory of an electronic device.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 21,25-26,31,34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chand et al. US Patent 7388491 in view of Bridgelall US Patent 20050190098 and further in view of Vuori US Patent Application Publication 20090325599.

            Regarding claim 21, Chand et al. teaches a non-transitory machine-readable medium storing instructions which, when executed, cause one or more processors of a first electronic device to perform operations comprising:

receiving, at the first electronic device (702), a wireless signal from a second electronic device (RFID tag) (col. 3 lines 42-48); determining a location of the second electronic device based on the location of the first electronic device and the wireless signal received from the second electronic device and transmitting a location of the second electronic device, wherein the location of the second electronic device is received by a third (716) electronic device (col. 6 lines 25-42). Chand is silent on teaching determining a distance between the first electronic device and the second electronic device based on one or more characteristics of the wireless signal received from the second electronic device. Bridgelall in an analogous art teaches determining a distance between the first electronic device and the second electronic device based on one or more characteristics of the wireless signal received from the second electronic device (abstract, paragraph 05). Chand in view of Bridgelall is silent on teaching the second electronic device is an accessory associated with a third electronic device. Vuori in an analogous art teaches locating an accessory associated with an electronic device (paragraph 056)
	It would have been obvious to one of ordinary skill in the art to modify the system of Chand as disclosed by Bridgelall in view of Vuori because such modification assist in the locating and retrieval of a lost or misplaced items such as the accessories associated with an electronic device.
         Regarding claim 25-26, Chand teaches the wireless signal from the second electronic device includes an identifier of the second electronic device and the identifier of the second electronic device is a unique identifier (col. 5 lines 50-53).


a location determination system including a global positioning system receiver; memory to store instructions (col. 6 lines 34-45); and one or more processors to execute the instructions (col. 3 lines 14-25, Fig. 7), wherein the one or more processors are to:

receive, at the first electronic device (702), a wireless signal from a second (RFID tag) electronic device (col. 6 lines 35-30); the wireless signal received by the first electronic device ( col. 4 lines 10-14,col. 12 lines 64-67);
determine a location of the second electronic device based on the location of the first electronic device and one or more characteristics of the wireless signal received from the second electronic device, wherein the location of the first electronic device determined via the location determination system and transmitting a location of the second electronic device, wherein the location of the second electronic device is received by a third electronic device (col. 6 lines 25-42). Chand is silent on teaching determining a distance between the first electronic device and the second electronic device based on one or more characteristics of the wireless signal received from the second electronic device. Bridgelall in an analogous art teaches determining a distance between the first electronic device and the second electronic device based on one or more characteristics of the wireless signal received from the second electronic device (abstract, paragraph 05). Chand in view of Bridgelall is silent on teaching the second electronic device is an accessory associated with a third electronic device. Vuori in an analogous art teaches locating an accessory associated with an electronic device (paragraph 056)

	It would have been obvious to one of ordinary skill in the art to modify the system of Chand as disclosed by vuori in view of Bridgelall because such modification assist in the locating and retrieval of a lost or misplaced items.
.
         

Claims 22-24 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chand et al. US Patent 7388491 in view of Bridgelall US Patent 20050190098 in view of Vuori US Patent Application Publication 20090325599 and further in view of Hanlon US Patent Application Publication 20070139199.

	Regarding claim 22, 32, Chand et al. is silent on teaching the wireless signal from the second electronic device include a wireless networking signal. Hanlon. in an analogous art teaches a RFID tag communicating a network signal (paragraph 09).
         It would have been obvious to one of ordinary skill in the art to modify the system of Chand in view of Bridgelall in view of Vuori as disclosed by Hanlon because such modification provide an alternative communication interface between the RFID reader and the RFID tag in order to extend the communication range.
            Regarding claim 23, Chand et al. teaches the location determination system includes a satellite-based positioning system (col. 5 lines 24-40).
          Regarding claim 24, Chand teaches the one or more characteristics of the wireless signal received from the second electronic device include a signal strength of the wireless signal (col. 6 lines 35-40).
         Regarding claim 33, Chand teaches the one or more characteristics of the wireless signal received from the second electronic device include a signal strength of the wireless signal (col. 6 lines 35-40).


27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chand et al. US Patent 7388491 in view of Bridgelall US Patent 20050190098 in view of Vuori US Patent Application Publication 20090325599 and further in view of Aminger et al. US Patent Application Publication 20100289620.
	Regarding claim 27, Chand et al. is silent on teaching the operations additionally comprising receiving a request from the third electronic device to assist in locating the second electronic device. Aminger et al. in an analogous art teaches receiving a request from the third electronic device to assist in locating the second electronic device (paragraph 020).
	It would have been obvious to one of ordinary skill in the art to modify the system of Chand et al. in view of Bridgelall in view of Vuori as disclosed by Aminger because such modification provide the means for initiating the search for a particular object. 

         Claims 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chand et al. US Patent 7388491 in view of Bridgelall US Patent 20050190098 in view of Vuori US Patent Application Publication 20090325599 in view of Aminger et al. US Patent Application Publication 20100289620 and further in view of Pan US Patent Application Publication 20100079249.
	Regarding claims 28-29, Chand is silent on teaching the request from the third electronic device includes the identifier of the second electronic device. Pan in an analogous art teaches the request from the third electronic device includes the identifier of the second electronic device and the second electronic device is an accessory associated with the third electronic device (paragraph 018-019). Pan teaches transmitting a location of the second electronic device in response to a determination that the identifier included in the wireless signal from the second electronic device correlates with the identifier received from the third electronic device (paragraph 020-021). Vuori teaches the use of Bluetooth as the network signal (paragraph 021). Vuori also teaches the use of a location system to locate an accessory associated with a device (headset associated with a mobile device, paragraph 056).


                Regarding claim 30, Chand in view of Aminger is silent on teaching the request from the third electronic device includes the identifier of the second electronic device. Pan in an analogous art teaches the request from the third electronic device includes the identifier of the second electronic device and the second electronic device is an accessory associated with the third electronic device (paragraph 018-019). Pan teaches transmitting a location of the second electronic device in response to a determination that the identifier included in the wireless signal from the second electronic device correlates with the identifier received from the third electronic device (paragraph 020-021).
	It would have been obvious to one of ordinary skill in the art to modify the system of Chand in view of Bridgelall in view of Aminger as disclosed by Pan because such modification provide for more efficient and reliable means of locating a tagged object. 


	 

         Claims 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chand et al. US Patent 7388491 in view of Bridgelall US Patent 20050190098 in view of Vuori US Patent Application Publication 20090325599 and further in view of Pan US Patent Application Publication 20100079249.
	Regarding claims 35-36, Chand is silent on teaching the request from the third electronic device includes the identifier of the second electronic device. Pan in an analogous art teaches the request from the third electronic device includes the identifier of the second electronic device (paragraph 018-019). Pan teaches transmitting a location of the second electronic device in response to a determination that the identifier included in the wireless signal from the second electronic device correlates with the identifier 

	It would have been obvious to one of ordinary skill in the art to modify the system of Chand in view of Bridgelall in view of Vuori as disclosed by Pan because such modification provide for more efficient and reliable means of locating a tagged object. 













         Claim 37 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan US Patent Application Publication 20100079249 in view of Bridgelall US Patent 20050190098.

            Regarding claim 37, Pan teaches a method comprising.

receiving a request at a first electronic device (1) from a third electronic device (5) to assist in locating a second electronic device (30), wherein the second electronic device is an accessory associated with the third electronic device (paragraph 017-18);
determining a location of the second electronic device in response to detection of a wireless signal from the second electronic device, wherein determining the location of the second electronic device includes determining the location of the first electronic device via a location determination system of the first electronic device and transmitting the location of the second electronic device, wherein the location of the second electronic device is received by a third electronic device (paragraph 018-022).  Pan is silent on teaching determining a distance between the first electronic device and the second electronic device based on one or more characteristics of the wireless signal received from the second electronic device. Bridgelall in an analogous art teaches determining a distance between the first electronic device and the second electronic device based on one or more characteristics of the wireless signal received from the second electronic device (abstract, paragraph 05). Pan in view of Bridgelall is a mobile phone but is not explicit in teaches the signal is received by an application running in the background.
	It would have been obvious to one of ordinary skill in the art to modify the system of Pan as disclosed by Bridgelall  because such modification improves the process of assisting in the locating and retrieval of a lost or misplaced items.



           Regarding claim 40, Pan teaches receiving a unique identifier of the second electronic device in the request received from the third electronic device (paragraph 019-020);
comparing the unique identifier received from the third electronic device to a unique identifier included within the wireless signal from the second electronic device and transmitting the location of the second electronic device in response to the comparing (paragraph 020-022).


         Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan US Patent Application Publication 20100079249 in view in view of Bridgelall US Patent 20050190098 and further in view of Chand US Patent 7388491.
	Regarding claim 38, Pan in view of Bridgelall is silent on teaching the one or more characteristics of the wireless signal received from the second electronic device include a signal strength of the wireless signal. Chand et al. in an analogous art teaches the one or more characteristics of the wireless signal received from the second electronic device include a signal strength of the wireless signal (col. 3 line 63-col. 4 line 5). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Pan in view of Bridgelall as disclosed by Chand because such modification represents a suitable alternative means for determining the location of a device.
 Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan US Patent Application Publication 20100079249 in view in view of Bridgelall US Patent 20050190098 and further in view of Hanlon US Patent Application Publication 20070139199.

           Regarding claim 39, Pan is silent on teaching the wireless signal from the second electronic device include a wireless networking signal. Hanlon. in an analogous art teaches a RFID tag communicating a network signal (paragraph 09).
         It would have been obvious to one of ordinary skill in the art to modify the system of Pan in view of Bridgelall as disclosed by Hanlon because such modification provide an alternative communication interface between the RFID reader and the RFID tag in order to extend the communication range.


	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683